UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1351



ANTHONY T. WALTON,

                                               Plaintiff - Appellant,

          versus


GUIDANT SALES CORPORATION,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-cv-
00296-AMD)


Submitted:   September 8, 2006             Decided:   October 17, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony T. Walton, Appellant Pro Se.     Glenn A. Cline, BALLARD,
SPAHR, ANDREWS & INGERSOLL, LLP, Baltimore, Maryland; Lisa Ann
Cooney, Steven William Suflas, BALLARD, SPAHR, ANDREWS & INGERSOLL,
LLP, Voorhees, New Jersey, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony T. Walton appeals the district court’s order

dismissing his claims of employment discrimination for failure to

exhaust administrative remedies.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Walton v. Guidant Sales Corp.,

No. 1:05-cv-00296-AMD (D. Md. Mar. 6, 2006).         We deny Walton’s

motion for admission of documents.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                - 2 -